Sims, J.,
dissenting:
1 find myself unable to concur in that portion of the majority opinion which holds that the evidence of what could have been seen by the fireman is not sufficient to establish negligence on part of the fireman in failing to see the set *206over and the deceased thereafter as he was pushing the motor car and moving along the east-bound track in front of the approaching train in obvious unconsciousness of his peril.
The evidence on this subject is conflicting, but the dej fendant demurred thereto, and,, as I view the case, there was evidence for the plaintiff in direct conflict with the testimony for the defendant, which is referred to in the majority opinion, on the subject of what the fireman could or could not have seen of the set over and the subsequent perilous position of the deceased when and after the whistle was blown, and before the fireman got down off his seat to fire his engine; so that under the well-settled rule pertaining thereto, such evidence for the defendant should be disregarded by us.
This is true of the testimony of the fireman which is in conflict with the testimony of Mrs. Fridley on the subject of when the fireman got down from his seat. But, aside from that, the following conclusions, it seems to me, should be reached, on considering the evidence upon the demurrer thereto.
In the first place, it should be noted that, if the engine which killed the deceased was traveling at the rate of fifteen miles an hour and the deceased at the rate of three miles an hour after the set over, as stated in the majority opinion, the engine was traveling just five times as fast as was the deceased. So that while the deceased was traveling the 311 feet from the place of set over to the place at which he was killed, the engine traveled only 1,555 feet—a little over a quarter of a mile. This would place the engine a little less than a quarter of a mile off frpm the deceased when the whistle was blown.
It would follow from this that the whistle was blown just about the time the engine came upon the east end of the piece of straight track referred to in the majority opinion, *207which was a point 830 feet plus 754 feet six inches (equal to 1,584 feet six inches) from the place where the deceased was killed. Now, bearing in mind that, according to the direct testimony for the plaintiff the set over occurred immediately following the blast of the whistle, it is plain that the crucial question, as affecting the inquiry concerning the negligence of the fireman in the matter of the lookout kept by him, is what could he have seen of the scene of the set over and subsequent perilous position of the deceased, which was present in front of the onrushing engine as it passed from about the east end of the straight piece of track, for a distance of about 830 feet plus 100 feet about, making about 930 feet, to a point somewhat east, but near, the western portal of the cut, where the fireman got down from his seat to fire his engine, according to his own testimony? (Just here it should be noted that the west end of the 830 feet of straight track is at a point in the cut 100 feet east of the west portal of the cut, and, according to the fireman’s own testimony, after correcting his first error in confusing “west” with “east,” referred to in the majority opinion, he did not get down from his seat to fire his engine until the engine had about reached the west portal of the cut.) The evidence makes it clear that it was during this time that the set over occurred and the deceased traveled somewhat over half the distance of 311 feet from the place of set over to the place where he was overtaken and killed; and that, if the piece of straight track aforesaid was not so much out of line with the place of set over on the section of railroad track immediately west of that point as to cause the front of the engine to obstruct his view of the scene at the set over and the conduct of the deceased immediately following, the engineer could and should have seen this scene; and, further, that if, because of the reason mentioned, the front of the engine did cut off the view of the engineer of such scene, the drama was in plain view *208of the fireman from his seat, unless the bluff which formed the wall of the south side of the cut obstructed the fireman’s view.
Now, as the evidence which was introduced before the jury appears in the record, without the aid in its interpretation which is supplied by the blue print used in the re-argument, it seems plain that, on demurrer to the evidence, the inference which must be drawn from Leffel’s testimony is that either the engineer or the fireman, more probably the engineer, had an unobstructed view of and would have seen the scene aforesaid and the consequent perilous position of the deceased before the engine reached the west end of the piece of straight track had they discharged the duty of lookout resting upon them. That if this was true of the engineman, the front of the engine did not at any time obstruct that view of the engineman while the engine was on the straight track. That if this was true of the fireman, the bluff which formed the wall on the south side of the cut did not obstruct the view of the fireman at any time while the engine was on the straight track, or while it was passing over most of the farther distance of 100 feet from the west end of the straight track to the west portal of the cut.
As bearing upon the conclusion just mentioned, the following should be borne in mind: The testimony of the division engineer referred to in the majority opinion, in regard to “the scene” being “blocked off” by the “big bluff eighteen feet high”—which is the bluff aforesaid which forms the south wall of the cut above mentioned—this testimony has reference to “the scene of the accident,” the view from the engine of the place where the deceased was struck and killed, which was 311 feet west of the scene of the set over. This testimony did not even contradict the testimony for the plaintiff tending to show that from the point where the engine was immediately following the blast *209of the whistle, namely, about the east end of the straight track, until the engine had reached the west end of the straight track, which was before the fireman got down from his seat to fire the engine, either the engineer or the fireman, if they were in their then place of duty and on the lookout ahead, had the scene aforesaid of the set over and the moving of the deceased along the east-bound track for a distance therefrom of some 150 feet or more, in obvious unconsciousness of his peril, in plain and unobstructed view. It is immaterial if the engineer or fireman did not, in addition to the set over, see the deceased traverse the whole 311 feet until he was struck. It is enough to impose the liability in question on the defendant, if the engineer or fireman saw the set over and the deceased going on in the attitude he presented for 150 feet and more from the place of set over, until he passed out of sight of the engineer or fireman.
Further: According to the engineer’s testimony, when the engine was on the east-bound track at the west end of the straight track, he could see the west-bound track six feet west of Mrs. Fridley’s house. Another engineer, a witness also for the defendant, testified that going west on the eastbound track, on the straight stretch of track, he could see along the railroad west of Mrs. Fridley’s house “about half way between the house and the point of the canon,” the point of the canon being the place of set over, which is about 108 feet west of the west end of Mrs. Fridley’s house, instead of six feet, as testified to by the first-named engineer, and about 108 feet from the place of set over. The defendant’s own testimony, therefore, showed to the jury that the testimony of the engineer in charge of the engine in question at the time the deceased was killed, with respect to how far along the tracks he could have seen while the engine was on the straight track, was unreliable.
Further: The line of vision of the engineer from his seat in the engine in question was not absolutely straight ahead. The front of the engine, extending only forty-five feet ahead *210of the engineer’s cab, was not ¡an obstruction which presented a perpendicular side along which the engineer had to look, but a side cylindrical in form, and several feet below the eyes of the engineer, curving to the south up to the smokestack, so that the line of vision of the engineer was from his cab window obliquely to his left, along by the north side of the smokestack, at a considerable angle to the southwest of the direct line in which the engine was pointed as it traversed the straight track. Indeed, it is a matter of common knowledge that an engineer can see the whole track directly in front of his engine at no great distance ahead when traversing a straight track. And it is also a matter of common knowledge that the farther and farther ahead, when moving along a straight track, the engineer projects his line of vision, the wider is the radius of that line of vision; such radius gradually crossing the track, then passing to the side of it on the left of the engineer, so that when he looks—say, a quarter of a mile ahead—his line of vision to his left side will extend a great many feet to the left of the line toward which the engine is directly pointed.
The testimony for the defendant with respect to how far the engineer could see ahead ignores the physical facts just referred to—it does not distinguish between how far ahead the engineer on the engine which struck the deceased could have seen along the tracks from his seat on the engine when it was near the east end of the straight track, as compared with when it was at the west end of the straight track. And the engineer whose testimony as to how far he could see ahead is referred to in the majority opinion, expressly testifies only to how far he could see ahead along the tracks from the engine as it started “to leave the straight track,” or “as it leaves the straight track,” i. e., from a point which is at the west end of the straight track. The locality from which the drama aforesaid was to have been seen by the *211engineer, if seen at all by him, was east of such place, namely, before the engine reached that place, and while it was passing from the east end of the straight track to the west end of it, the distance of about 830 feet, immediately after the whistle was blown. The jury had the right to bear this fact in mind and to conclude that the testimony of the engineer last mentioned was in truth not in conflict with the testimony of Leffel, which tended to show that, from the place where the engine was when, the drama aforesaid was acted, the engineer would have seen it if he had looked ahead.
Or, to say the least of the evidence in favor of the plaintiff, on demurrer, it appears, when the position of the engine at the crucial point of time and place aforesaid is visualized in the mind, that the position of the engine was such that if the line of vision of the engineer was too far to his right for him to have seen the drama aforesaid acted before him, that line of vision came so' near to the scene of action of the deceased that it is manifest that the fireman at that same time, sitting in the engine cab on the other side of the engine, had a line of vision, which would have passed through the cut above the right of way of the railroad and embraced so much of the scene as is material, unobstructed by the bluff which formed the south wall of the cut. And this was the situation when the engine was ample distance away from the deceased for it to have been stopped by the exercise of reasonable diligence on the part of the defendant, before it ran around the curve upon the deceased, and when the fireman, according to his own testimony, was not occupied by his duty of firing the engine and had not yet gotten down from his place.
When we come to consider the blue print used on the re-argument, that does show that while the line of vision of the engineer, when the engine was at the crucial point of time and place aforesaid, put the initial movement of the *212set over in plain view of the engineer. However, as the engine moved westward, the engine front probably cut off the view of the engineer of the set over on the east-bound track and the movement thence of the deceased from that point onward. But a straightedge, placed from such crucial point on the straight track to the point of set over, and having its westward end moved to a point, say of about halfway from the point of set over to the place where the deceased was struck and killed (covering a space along the track of, say 150 feet, including and beyond the place of set over), demonstrates that the fireman, from the time the whistle was blown until he got down from his seat as the engine was near the western portal of the cut, had the scene aforesaid, or so much thereof as is material, in his plain view, unobstructed by the bluflc aforesaid which formed the south wall of the cut.
The material part of the blue print aforesaid, on a reduced scale, and with some additional lines and notations thereon, is here copied:

*213


*214As appears from the blue print, following the blast of the whistle, the line of vision of the fireman, where it was nearest to the tangent to the curve of the railroad, would have passed over- the ditch on the south side of the railroad, in covering the scene of the set over. And, as that action of the deceased must have occupied an appreciable length of time, the engine, during that occurrence, moving westward at the rate of approximately fifteen miles an hour, must have been moving so far along the straight track, when the deceased moved off after the set over, that that movement, for a distance of certainly 150 feet, more probably for over 200 feet, must have been within the line of vision of. the fireman before he got down from his seat, according to his own testimony, which line of vision would have passed, where it was nearest to the tangent of the curve of the railroad, along the inclined side of the bluff which formed the south wall of the cut, not higher up than half wiay of its eighteen feet of height, and hence would have been unobstructed by such bluff. This clearly appears from the dotted lines I have drawn and the notations I have made on the said blue print.